DUCKER, JUDGE:
Claimant, James Hodge, a resident of Alderson, West Virginia, alleges that on or about June 22, 1973 the respondent sprayed its right of way in the general area of claimant’s vegetable garden with a herbicide known as Dupont Hyvar XL and on June 28th and 29th, 1973 it sprayed that right of way with a herbicide known as Herbicide 2-4D, and that in doing so various kinds of vegetables in claimant’s garden wilted and died. The facts alleged by claimant are by stipulation of the parties admitted and the damages agreed upon as amounting to $162.20.
Accordingly, the Court, finding that the loss has been caused by the acts of the respondent and that the estimate of the loss is fair and reasonable, hereby awards the claimant the sum of $162.20.
Award of $162.20.